DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 26 require a single and unitary body having a plurality of discrete/individual copper lamina. It is not clear how the body can be single and unitary (connected) when the copper lamina are discrete/individual (unconnected). 
Claim 21, it is not clear what is meant by the “webbing of said body resulting from formed lamina in said body.”
Claims 21 and 26, the limitation wherein the copper body has structural integrity to enable conformations into a shape desired by a user renders the claims indefinite. The limitation is subjective rather than definitive as it depends on the shape desired by a user. 
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-31 are rejected under 35 U.S.C. 102(a)(1) as anticipated by USPAP 2007/0088341 to Skiba or, in the alternative, under 35 U.S.C. 103 as obvious over USPAP 2007/0088341 to Skiba in view of USPAP 2019/0218710 to Chang.

Claims 21 and 26, Skiba discloses a copper bearing lamina structure for controlling human body odour, comprising: an insole for positioning proximate an odour producing area of a user's body; a single unitary copper body composed entirely of copper having a plurality of discrete hexagonal copper lamina formed in said body and connected together in a framework with webbing (connecting portions) of said body resulting from formed lamina in said body and disposed on said insole, said copper body being flexible and having structural integrity to enable conformation into a shape desired by a user, adjacent lamina forming tortuous channels defined by the adjacent lamina and said substrate, said discrete lamina having at least two common channels with adjacent lamina (see entire document including Figure 7, Figure 13, [0002], [0031], [0032], [0037], [0043], [0078], [0087], [0105], [0116]-[0131], [0158], [0162], [0210], and [0211]). Although Figure 7 shows hexagonal lamina without connecting portions, Skiba clearly discloses that the lamina may be connected (Figure 13 and [0087]). In the event that it is shown that the applied prior art does not disclose the claimed embodiment with sufficient specificity, the invention is obvious because the prior art specifically discloses the claimed constituents.
In the event that it is shown that Skiba does not sufficiently teach that the framework is made of copper webbing, Chang discloses that it is known in the art to construct an insole with copper webbing to provide the insole with reduced odor (see entire document including Figure 9, [0001]-[0003], [0022], and [0039]). Therefore, it would have been obvious to one having ordinary skill in the art to make the framework of Skiba with copper based webbing motivated by a desire to reduce foot odor.
Claim 22, said substrate comprises an adhesive strip adapted for contact with a material contacting said odour producing area of a user’s body [0089].
Claim 23, said insole comprises a moisture absorbing material [0119].
Claim 24, said insole includes a further copper material ([0105], [0157]-[0168] and [0172]).
Claim 25, said further copper material comprises at least one of copper thread and copper powder ([0105], [0157]-[0168] and [0172]).
Claim 27, said frame work comprises a plurality of arrays of spaced apart and connected individual copper polygonal laminae (Figure 7).
Claim 28, each array is connected to an adjacent array in spaced relation (Figure 7).
Claim 29, said framework includes a central branch from which said arrays extend (Figure 7).
Claim 30, said arrays have a terminal free end (Figure 7).
Claim 31, at least some of the terminal free ends of said arrays are connected in a predetermined pattern (Figure 7).

Response to Arguments
Applicant's arguments filed 3/7/2022 have been fully considered but they are not persuasive.
The applicant asserts that Skiba teaches discrete reservoirs which are defined as a mass of material and that the claimed invention does not include any reservoirs containing any mass of material. Applicant’s arguments are not persuasive because the current claims require discrete lamina of copper material. Discrete lamina of copper material are discrete reservoirs of a mass material. It is not clear what structural or material difference the applicant is asserting. 
The applicant also asserts that Skiba requires the reservoirs be joined to a substrate (e.g. insole) and that the lamina of the current claims are not joined to a substrate. Applicant’s argument is not persuasive because the current claims require the lamina be disposed on an insole. The current claims do not require that the lamina not be joined with the insole.
The applicant also asserts that Skiba fails to teach or suggest reservoirs (laminas) that are connected with webbing. The examiner respectfully disagrees. The reservoirs of Skiba may be connected together with connecting portions (Figure 13 and [0087]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789